 

Exhibit 10.25 to 2004 10-K

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

UNDER THE PROVISIONS OF

THE CONVERGYS CORPORATION

1998 LONG TERM INCENTIVE PLAN, AS AMENDED

 

Pursuant to the provisions of the Convergys Corporation 1998 Long Term Incentive
Plan, as amended (the “Plan”), the Compensation and Benefits Committee of the
Board of Directors of Convergys Corporation (the “Compensation Committee”) has
granted you a performance-based restricted stock unit award, on and subject to
the terms of the Plan and your agreement to the following terms, conditions and
restrictions.

 

1. Delivery of Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, Convergys Corporation (the “Company”)
shall deliver to you the number of common shares, without par value, of
Convergys Corporation (the “Shares”) equal to the product determined by
multiplying (a) the number of Shares indicated on your Notice of
Performance-Based Restricted Stock Unit Award form (“Notice of Award”) by (b)
the percentage (from 0% to 100%) determined in accordance with the provisions of
Section 2 below, which delivery of Shares shall occur as soon as
administratively practicable following the vest date(s) (as defined below).

 

2. Performance Criteria. You are eligible to earn a percentage of the number of
Shares indicated on your Notice of Award, which percentage shall be determined
based on (a) the Company’s Total Shareholder Return (“TSR”) over any three
consecutive calendar year period occurring during the six year period commencing
January 1, XXXX (each such three consecutive year period being referred to
herein as a “performance period” and the last day of each such performance
period being referred to herein as a “vest date”) relative to the TSR of the
companies included in the New Composite Group of companies listed in the
Company’s XXXX proxy statement (other than, for any performance period, any
company in such peer group that ceases to exist prior to the last day of the
applicable performance period due to merger, bankruptcy or other corporate
event) (collectively, the “Peer Group”) over the same period(s) and (b) the
schedule attached hereto as Attachment A. In the event that the number of
companies in the Peer Group as of the end of the applicable performance period
is less than XX, the Peer Group used for purposes of this award shall become
YYY. In no event shall more Shares than the maximum number listed in your Notice
of Award be delivered to you or on your behalf pursuant to this award.

 

“TSR” means stock price appreciation plus dividend yield, assuming immediate
reinvestment of dividends in the stock with respect to which such dividends were
paid, over the term of the applicable performance period. Stock price
appreciation over the term of the applicable performance period for a company
will be determined by comparing (c) the average close price as reported in the
Wall Street Journal of the stock of the applicable company for each trading day
occurring during the calendar quarter ending on the day immediately preceding
the start of the applicable performance period to (d) the average close price as
reported in the Wall Street Journal of the stock of the applicable company for
each trading day occurring during the calendar quarter ending on the last day of
the applicable performance period.

 

The number of Shares earned at the end of each applicable performance period
will be delivered as soon as administratively practicable following the end of
such performance period. If less than 100% of the number of Shares indicated on
the Notice of Award is paid out based on the performance results for the first
performance period, you will have an opportunity to earn payout of the remaining
Shares in a subsequent performance period, if any. However, in order for
additional Shares to be paid out at the



--------------------------------------------------------------------------------

end of performance periods occurring after the initial performance period, the
Company’s level of achievement of the performance criteria for the applicable
performance period must exceed its level of achievement in all prior performance
periods.

 

3. Forfeiture of Award.

 

  a. Your right to receive Shares that are the subject of this award that have
not yet been delivered, shall be forfeited automatically and without further
notice if you cease to be an employee of the Company and its affiliates prior to
any vest date for any reason other than death, disability, retirement or
involuntary termination without cause. For purposes of this Agreement:

 

  (i) “disability” has the same meaning as in the Company’s long-term disability
plan;

 

  (ii) “retirement” means termination of employment after (I) attaining age 55
and completing at least ten years of service with the Company or any of its
subsidiaries or (II) completing thirty years of service with the Company or any
of its subsidiaries; and

 

  (iii) “cause” means a determination by the Company that you have been involved
in fraud, misappropriation, embezzlement, commission of a crime or an act of
moral turpitude, or have violated the Code of Business Conduct, recklessly or
willfully injured an employee, company property, business, or reputation, or
have acted recklessly in the performance of your duties.

 

Your right to receive Shares that are the subject of this award shall be
forfeited automatically and without further notice if you cease to be an
employee of the Company and its affiliates during the calendar year in which
this Award is granted to you due to death or involuntary termination without
cause.

 

Subject to Section 4(c), if your employment is involuntarily terminated without
cause after the calendar year in which this award is granted to you, your right
to earn Shares that are the subject of this award based on the Company’s level
of satisfaction of the applicable performance criteria for performance periods
ending after the date of your termination shall be forfeited automatically and
without further notice.

 

  b.

If the Compensation Committee determines that you engaged in any Detrimental
Activity during your employment with Convergys Corporation or during the
two-year period following the termination of such employment for any reason, (i)
to the extent all or some of the Shares subject to this award have not yet been
delivered, your right to receive such Shares shall be forfeited and (ii) to the
extent that Shares have been delivered to you pursuant to this award, the
Compensation Committee, in its sole discretion, may require you to pay back to
the Company an amount equal to the income recognized for federal income tax
purposes, as reflected on form W-2, by reason of the issuance of such Shares to
you, provided that such Shares were delivered within the six-month period
immediately preceding the termination of your employment (or, if your employment
terminated by reason of your retirement



--------------------------------------------------------------------------------

 

or disability, within the period beginning six months prior to your termination
and ending two years following your termination). For purposes of this Section
3b, “Detrimental Activity” shall include: (1) disclosing proprietary,
confidential or trade secret information; (2) becoming involved in any business
activity in competition with Convergys Corporation in the geographical area
where Convergys Corporation is engaged in such business activity; (3)
interfering with Convergys Corporation’s relationships with any person or entity
or attempting to divert or change any such relationship to the detriment of
Convergys Corporation or the benefit of any other person or entity; (4) failing
to disclose and assign to Convergys Corporation any ideas, inventions,
discoveries and other developments conceived by you during your employment,
whether or not during working hours, which are within the scope of or related to
Convergys Corporation’s existing or planned business activities; (5) disparaging
or acting in any manner which may damage the business of Convergys Corporation
or which would adversely affect the goodwill, reputation or business
relationships of Convergys Corporation; (6) inducing any employee of Convergys
Corporation to terminate his or her employment relationship with Convergys
Corporation; or (7) taking or retaining without authorization any property of
Convergys Corporation. Convergys Corporation shall be entitled to set-off
against any payment called for under this Agreement any amount otherwise owed to
you by the Company. Nothing in this Section is intended to supercede or
otherwise affect any Non-Disclosure and Non-Competition agreement or other
employment-related agreement between you and Convergys Corporation. References
to Convergys Corporation in this paragraph shall include all direct and indirect
subsidiaries of Convergys Corporation.

 

  c. Your right to receive Shares pursuant to this award shall be forfeited to
the extent you are permitted to elect and do elect in accordance with applicable
rules and procedures to forfeit and/or surrender your rights hereunder in
exchange for a credit to an account maintained for you pursuant to a deferred
compensation plan maintained by the Company.

 

4. Death, Disability, Retirement and Involuntary Termination Without Cause.

 

  a. If you cease to be an employee of the Company and its affiliates due to
death after the calendar year in which this award was granted to you, this award
will become fully vested as of the date of your death and the maximum number of
Shares covered by this award, reduced by any Shares previously delivered, will
be delivered as soon as practicable following your date of death.

 

  b. If you cease to be an employee of the Company and its affiliates due to
disability or retirement, this award will remain in effect following your
termination and you will be entitled to receive the number of Shares earned, if
any, with respect to any performance period covered by this award based on the
schedule attached as Attachment A and the Company’s level of satisfaction of the
performance criteria described in Section 2 as of the vest date(s) described in
Section 2.



--------------------------------------------------------------------------------

  c. Except as may be otherwise provided under the terms of an employment
agreement, if you cease to be an employee of the Company and its affiliates due
to involuntary termination without cause after the calendar year in which this
award was granted to you but before the end of the initial performance period,
you will be entitled to receive the number of Shares earned, if any, based on
the schedule attached as Attachment A and the Company’s level of satisfaction of
the performance criteria described in Section 2 over the period beginning
January 1, XXX and ending on the last day of the calendar year preceding the
calendar year in which your employment terminates. Except as may be otherwise
provided under the terms of an employment agreement, if you cease to be an
employee of the Company and its affiliates due to involuntary termination
without cause after the last day of the initial performance period, you will be
entitled to receive the number of Shares earned, if any, based on the schedule
attached as Attachment A and the Company’s level of satisfaction of the
performance criteria described in Section 2 as of the performance period ending
immediately prior to your date of termination. Shares earned, if any, pursuant
to the provisions of this section 4c will be delivered as soon as
administratively practicable following the date your employment terminates.

 

5. Rights as a Shareholder. You shall not have any rights as a shareholder of
the Company with respect to any Shares that may be deliverable hereunder unless
and until such Shares have been delivered to you.

 

6. Transferability. Your right to receive the Shares shall not be transferable
nor assignable by you other than by will or by the laws of descent and
distribution.

 

7. Tax Withholding. In connection with the delivery of Shares to you, the
Company will withhold or cause to be withheld from your salary payments or other
sources such amounts of tax at such times as may be required by law to be
withheld with respect to the Shares, provided that if your salary or such other
sources are not sufficient for such purpose, you shall remit to the Company, on
request, the amount required for such withholding taxes. In the alternative, you
may elect, in accordance with applicable rules and procedures, to surrender your
right to receive the number of Shares necessary to cover the required tax
withholding obligation.

 

8. No Employment Contract. Nothing contained in this Agreement shall confer upon
you any right with respect to continuance of employment by the Company or any
subsidiary, nor limit or affect in any manner the right of the Company or any
subsidiary to terminate your employment or adjust your compensation.

 

9. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Shares shall not be
delivered if the delivery thereof would result in a violation of any such law.



--------------------------------------------------------------------------------

10. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect your rights under this
Agreement without your consent.

 

11. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

12. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Compensation Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of this award.

 

13. Successors and Assigns. Without limiting Section 6 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.

 

14. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.



--------------------------------------------------------------------------------

ATTACHMENT A

TO

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

 

Performance Percentile

--------------------------------------------------------------------------------

  

Shares Earned as a Percent of the Number

of Shares Covered by the Award

--------------------------------------------------------------------------------

Below XXth percentile

   0%

XXth percentile

   xx%

XXth percentile

   xx%

XXth percentile or above

   100%

 

If the performance is between the percentiles listed above, the number of shares
earned will be extrapolated based on the information provided.